t c memo united_states tax_court eugene k friscone and nicole friscone petitioners v commissioner of internal revenue respondent docket no filed date kenneth j freeman for petitioners jeffry j erney for respondent memorandum opinion raum judge the commissioner determined deficiencies in petitioners' and income taxes pursuant to sec_61 and sec_1001 in the amounts of dollar_figure and dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure respectively the principal issue is whether following an agreement between husband and wife incorporated in a divorce decree the gain on the subsequent sale of certain stock theretofore owned by the husband is to be attributed solely to him or only that portion awarded to him by the divorce decree we hold that in the circumstances of this case he is chargeable only with that portion eugene k and nicole friscone petitioners resided in strongsville ohio at the time their petition in this case was filed prior to his marriage to nicole eugene hereinafter sometimes referred to as petitioner was married to linda friscone on date eugene and linda friscone entered into an agreed judgment entry of divorce eugene was the plaintiff in the divorce proceedings the defendant linda filed a counterclaim and the plaintiff withdrew his complaint the litigation proceeded with linda as the moving party notwithstanding that she continued to be referred to as the defendant and eugene as the plaintiff both husband and wife were represented by counsel and the parties entered into an in-court agreement that was adopted by the court and set forth in the divorce decree the divorce decree found that the principal remaining assets of the marriage consisted of the husband's 50-percent interest in maintenance unlimited inc mui evidenced by his ownership of shares of its stock and a 25-percent interest in two car washes one a corporation and the other a partnership the remaining shares of mui were owned by eugene's brother joseph it would appear from the record that eugene and joseph had come to a parting of the ways both joseph and mui were made parties defendant in the divorce litigation the decree found that on or about date eugene and his brother joseph entered into a buy-sell_agreement with respect to plaintiff's eugene's shares of stock in defendant maintenance unlimited inc the decree further found that eugene's employment with mui was terminated on date and that since that time he has been unable to negotiate a satisfactory resolution of the sale or redemption of that business_interest the decree then granted the divorce and provided for the division of property of the principal remaining assets of the marriage as follows the court further finds that the principal remaining assets of the marriage consist of plaintiff's business interests in defendant maintenance unlimited inc of which plaintiff owns fifty percent of the issued and outstanding_stock and the two car washes it is further ordered adjudged and decreed that plaintiff eugene friscone is hereby awarded as division of property the following assets the car washes appear to be of relatively minor importance here and nothing in controversy is concerned with them in this case both were parties defendant in the divorce proceedings forty-five percent of any and all proceeds derived from the sale of plaintiff's shares of stock in defendant maintenance unlimited inc as well as forty-five percent of all proceeds derived from the sale of plaintiff's interest in the two car washes it is further ordered adjudged and decreed that defendant linda d friscone is hereby awarded as division of property the following assets fifty-five percent of any and all proceeds derived from the sale of plaintiff's shares of stock in defendant maintenance unlimited inc also a defendant herein as well as fifty-five percent of all proceeds derived from the sale of plaintiff's interest in the car washes it is further ordered adjudged and decreed that plaintiff shall immediately notify defendant maintenance unlimited inc of plaintiff's intention to invoke the terms of the buy-sell_agreement on date petitioner and mui through joseph finally entered into an agreement in which petitioner agreed to sell and mui agreed to purchase redeem the shares of mui stock owned by petitioner leaving joseph as the 100-percent owner of mui in exchange for the shares of stock mui agreed to give petitioner the following consideration dollar_figure in cash a long-term note in the amount of dollar_figure and the cancellation of petitioner's outstanding debt to mui in the amount of dollar_figure the long-term note received by petitioner dated date was for a term of months and carried an interest rate of percent petitioners' federal individual_income_tax_return included only percent of the principal received on the long- term note the gain was determined under the installment_method the return failed to include as part of the computation of gain the dollar_figure cash received the debt from which petitioner was relieved in the amount of dollar_figure and the remaining percent of the sales proceeds petitioners' return similarly included only percent of the principal payments on the long- term note in the computation of gain under the installment_method petitioners' returns for and each included only percent of the interest_income received on the long-term note during petitioner paid linda friscone dollar_figure from the proceeds he received on the sale of the mui stock during petitioner paid linda friscone dollar_figure from the proceeds he received on the sale of the mui stock sec_61 includes in gross_income all income from whatever source derived including gains derived from dealings in property sec_1001 defines the amount of gain from sale_or_other_disposition of property as the excess of the amount_realized therefrom over the adjusted_basis the amount_realized also includes the amount of liabilities from which the transferor is discharged as a result of the sale or disposition sec_1_1001-2 income_tax regs sec_1001 requires that except as otherwise provided in this subtitle the entire amount of the gain_or_loss on the sale_or_exchange of property shall be recognized petitioners' brief does not dispute the commissioner's determination that the dollar_figure cash and the discharge of eugene's dollar_figure indebtedness to mui were includable in the computation of petitioners' capital_gain for nor is there any controversy over petitioners' right to use the installment_method however petitioners do challenge the commissioner's determination that the entire amount of the redetermined sales proceeds was reportable on their return they contend that they are liable for the taxes on only percent of the proceeds of the sale they also object to being charged with the entire amount of the interest received in on the long-term note and contend that they are accountable for only percent of that amount they take like positions with respect to to the extent that capital_gain from the sale of mui stock and interest on the long-term note are involved the government argues that petitioner was the owner of the entire shares of mui and is chargeable with all the gain realized the difficulty with the government's position is that it fails to recognize just what the decree of the divorce court covered the court found that the principal remaining assets of the marriage consist of plaintiff's eugene business interests in defendant maintenance unlimited inc of which plaintiff eugene owns fifty percent of the issued and outstanding_stock and a 25-percent interest in two car washes the court then further decreed that it awarded to eugene as division of property the following assets forty-five percent of any and all proceeds derived from the sale of plaintiff's eugene's shares of stock in defendant maintenance unlimited inc emphasis added plainly the court was providing for a division of the assets of the marriage and it is obvious that it cast the provisions of the decree in terms of percentages of the proceeds of sale of eugene's stock interest in mui rather than in terms of percentages of the stock itself because there was outstanding a buy-sell_agreement between eugene and his brother joseph but the substance of the decree in providing for the division of property was to award linda 55-percent ownership of the stock that this is so is supported by the following provision in the in-court agreement between eugene and linda as incorporated in the divorce court's decree it is further ordered adjudged and decreed that in the event that the sale of plaintiff's business interests as set forth hereinabove constitutes a taxable_event plaintiff and defendant linda d friscone shall each be liable and responsible for payment of any such taxes due in proportion to the share of the proceeds that each receives and accordingly plaintiff shall be responsible for payment of forty-five percent of any such tax so generated and defendant linda d friscone shall be responsible for the payment of fifty-five percent of any such tax so generated we recognize that although neither the parties nor the state court can authoritatively construe federal tax law the agreement as to federal taxes may nevertheless throw strong light on what was intended in the agreement and decree with respect to the division of the marital property this is particularly so since sec_1041 provides for nonrecognition_of_gain_or_loss on a transfer of property incident to a divorce to or in trust for the benefit of a spouse and sec_1041 provides that the basis of the transferee shall be the adjusted_basis of the transferor it obviously appeared more convenient to cast the divorce decree in terms of percentages of the proceeds to be received since a satisfactory resolution of the details of the sale under the buy-sell_agreement had not yet been negotiated although the sec_1041 transfers of property between spouses or incident_to_divorce a general_rule --no gain_or_loss shall be recognized on a transfer of property from an individual to or in trust for the benefit of -- a spouse or a former spouse but only if the transfer is incident to the divorce b transfer treated as gift transferee has transferor's basis the basis of the transferee in the property shall be the adjusted_basis of the transferor decree did not order a transfer of title to percent of the shares directly to linda it plainly provided in the division of assets of the marriage for a transfer to her of beneficial_ownership of the stock see cepeda v commissioner tcmemo_1994_62 to determine ownership for tax purposes a court must consider when the benefits and burdens of the property or the incidents_of_ownership were acquired affd without published opinion 56_f3d_1384 5th cir when the divorce decree became final linda acquired both the benefits-- entitlement to percent of the proceeds from the sale--and the burdens--the obligation to pay taxes on percent of the proceeds--of stock ownership cf 80_tc_1090 affd 765_f2d_1051 11th cir since she was the legal if not the record_owner of percent of the shares petitioner was acting on her behalf to the extent of her beneficial_ownership in the shares of mui when the stock was sold to mui petitioner was acting on his own behalf with regard only to the 45-percent interest awarded to him in the divorce decree we give effect to the substance of the transaction rather than its form and hold that petitioner is chargeable with only see 308_us_355 we cannot too often reiterate that 'taxation is not so much concerned with the refinements of title as it is with actual command over the property taxed--the actual benefit for which the tax is paid ' 79_tc_570 continued percent of the gain realized on the sale of the mui stock the obligation as to the remaining percent falls on linda decision will be entered under rule continued it is well established that the economic_substance of a transaction rather than its form controls for federal tax purposes 62_tc_420 it is a cardinal rule that in characterizing a transaction for purposes of taxation we are obliged to look beyond the form in which the parties have chosen to cast it and to draw our conclusions from that which we perceive to be the substance of the matter affd 527_f2d_1014 2d cir
